MollisoN, Judge:
The above-entitled appeal for reappraisement has been submitted for decision upon stipulation of counsel reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above appeal for reappraisement invoiced as Zusatzmittel SM (Additive A-9) consists of sulpho-nated castor oil, a non-coal tar product, which merchandise was appraised on the basis of United States value as defined under the provisions of Section 402 (g) of the Tariff Act of 1930, as amended, at $0.68 per pound, net packed.
IT IS FURTHER STIPULATED AND AGREED that the foreign value of the said merchandise, as defined under the provisions of Section 402 (c) of the Tariff Act of 1930, as amended, is DM 4.50 per kilo, net weight, packed, and that there is no freely offered export value of the said merchandise, as defined under the provisions of Section 402 (d) of the Tariff Act of 1930, as amended.
On the agreed facts I find foreign value, as that value is defined in section 402 (c), as amended, to be the proper basis for the determination of the value of the merchandise involved, and that such value is DM 4.50 per kilo, net weight, packed.
Judgment will issue accordingly.